             Case 4:20-cv-04015-SBA Document 36 Filed 04/27/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   MICHAEL T. PYLE (CABN 172954)
 4 Assistant United States Attorney
   150 Almaden Boulevard, Suite 900
 5 San Jose, California 95113
   Telephone: (408) 535-5087
 6 FAX: (408) 535-5081
   Email: michael.t.pyle@usdoj.gov
 7

 8 Attorneys for Federal Defendants

 9                               UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
                                      OAKLAND DIVISION
12

13

14 MARC COHODES,                         )    CASE NO. 20-cv-04015-SBA
                                         )
15         Plaintiff,                    )
                                         )    STIPULATION AND [PROPOSED] ORDER
16      v.                               )    CONTINUING CASE MANAGEMENT
17   UNITED STATES DEPARTMENT OF         )    CONFERENCE
     JUSTICE, FEDERAL BUREAU OF          )
18   INVESTIGATION, EXECUTIVE            )    Date: May 5, 2021
     OFFICE FOR UNITED STATES            )    Time: 2:45 p.m.
19
     ATTORNEYS, and CRIMINAL DIVISION OF )    Courtroom: via telephone conference
     UNITED STATES DEPARTMENT OF         )
20                                       )
     JUSTICE
21         Defendants.                   )

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 20-CV-04015-SBA
               Case 4:20-cv-04015-SBA Document 36 Filed 04/27/21 Page 2 of 3




 1          Defendants United States Department of Justice, Federal Bureau of Investigation (“FBI”), and

 2 Executive Office for United States Attorneys (“EOUSA”), and the United States Department of Justice’s

 3 Criminal Division (“Criminal Division”) (collectively, “Federal Defendants”), and Plaintiff Marc

 4 Cohodes, by and through their counsel, hereby stipulate to continue the May 5, 2021 Case Management

 5 Conference to June 3, 10 or 17, 2021, subject to the Court’s approval and for the reasons set forth below.

 6          The FBI made its final release of pages on April 23, 2021, which Defendants’ counsel e-mailed

 7 to Plaintiff’s counsel on April 27, 2021.

 8          In addition, the FBI, EOUSA, and the Criminal Division prepared search descriptions that were

 9 provided to Plaintiff’s counsel as a confidential settlement communication.

10          Plaintiff has provided some comments on certain redactions from earlier releases that it has

11 requested the FBI to consider. Counsel for Federal Defendants has also indicated that he is willing to

12 consider Plaintiff’s comments and questions regarding redactions and withheld pages in the FBI’s

13 release of records.

14          In light of these developments, the parties do not believe it would be a good use of the parties or

15 the Court’s resources to have a Case Management Conference on May 5, 2021. Rather, the parties

16 request that the Court continue the conference to June 3, 10 or 17 2021. The parties will continue to

17 work to see if any aspects of this case can be resolved.

18      Respectfully submitted,

19

20      Dated: April 27, 2021                       STEPHANIE M. HINDS
                                                    Acting United States Attorney
21
                                                   Michael T. Pyle*
22
                                            __________________________
23                                                 Michael Pyle
                                            Assistant United States Attorney
24                                          Counsel for Defendants United States Department of Justice, FBI,
                                            Executive Office for United States Attorneys, and Criminal
25                                          Division
26
     *I certify that Plaintiff’s counsel authorized me to file this stipulation.
27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 20-CV-04015-SBA                1
              Case 4:20-cv-04015-SBA Document 36 Filed 04/27/21 Page 3 of 3




 1

 2          Respectfully submitted,

 3          Dated: April 27, 2021       THE NORTON LAW FIRM PC
 4
                                              George C. Harris
 5                                      __________________________
                                              George C. Harris
 6                                            Counsel for Plaintiff Marc Cohodes
 7
     PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:
 8
            The Case Management Conference scheduled for May 5, 2021 at 2:45 p.m. is continued to
 9
     June 17, 2021 at 2:30 p.m.
10
            IT IS SO ORDERED.
11

12
            April 27, 2021
     Dated: __________________________         ______________________________
13
                                               Hon. Saundra Brown Armstrong
14                                             United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     CASE NO. 20-CV-04015-SBA                2
